Citation Nr: 1733089	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 in the Air Force and from May 1969 to April 1986 in the Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  In his March 2013 substantive appeal, the Veteran requested a Board hearing; however, in a July 2017 written statement, he withdrew his request.  See 38 C.F.R.     § 20.704(d) (2016).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or within one year thereafter, and the most probative evidence indicates the current bilateral hearing loss disability is not related to service. 

2.  Tinnitus was not shown during service or within one year following discharge from service, and the most probative evidence indicates the current tinnitus is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter dated July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, and post service treatment records are of record, as is a VA examination report. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease         or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.     Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.      § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).



Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. "[W]hen 
audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file 
shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure due to his positions held in the Navy, resulting in his current hearing loss and tinnitus.  The Veteran stated that he worked in air traffic control in both the Air Force and the Navy.  Although he could not remember if he was exposed to noise   in the Air Force, he reported that he was exposed to a constant low level hum or roar from the ships in the Navy, without ever being issued hearing protection.

At the outset, the record reflects the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as well as tinnitus, as shown on the May 2011 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met. The question becomes whether these disabilities are related to service.  

The Veteran's Air Force service treatment records reveal normal hearing.  Indeed, the Veteran's May 1968 discharge examination from the Air Force does not reveal   a hearing loss disability pursuant to 38 C.F.R. § 3.385 nor does he claim that his hearing loss disability began during his Air Force service.

The Veteran's Navy service treatment records include a November 1970 reenlistment examination, at which time whispered voice test revealed results of 15/15 bilaterally.  On the Veteran's December 1982 reenlistment examination, neither whispered voice test nor audiological results were recorded, but the Veteran was noted as qualified for reenlistment.  On the Veteran's December 1982 medical history report, he checked "yes" as to hearing loss and the examiner noted that the Veteran stated that he has had a gradual hearing loss over the last 15 years.  An April 1981 audiogram showed pure tone thresholds of 0, 10, 10, 5, and 10 decibels in the right ear and 5, 0, 0, 15, and      10 decibels in the left ear at the specified frequencies.  Thereafter, an April 1984 firefighting instructor qualification audiogram showed pure tone thresholds of 10,      5, 5, 10, and 20 decibels in the right ear and 15, 5, 0, 15, and 15 decibels in the left   ear at the specified frequencies.  The Veteran again marked "yes" as to hearing loss on his medical history report at that time.  A January 1986 annual audiogram showed pure tone thresholds of 0, 5, 5, 5, and 20 decibels in the right ear and 5, 0, 5, 15, and 20 decibels in the left ear at the specified frequencies.  The Veteran's February 1986 separation audiogram showed pure tone thresholds of 0, 5, 5, 5, and 20 decibels in the right ear and 5, 0, 5, 15, and 20 decibels in the left ear at the specified frequencies.  Moreover, on the Veteran's medical history report at that time, he checked "yes" as    to hearing loss and the examiner.

The first evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 was    not shown until the May 2011 VA audiological evaluation, approximately 25 years after separation from his active duty service.  This report is also the first mention    of tinnitus in the medical evidence.  As there is no competent evidence of a hearing loss disability or tinnitus in service or within one year following discharge from service, competent evidence linking the current hearing loss and tinnitus with service is required to establish service connection.  
On VA examination in 2011, the Veteran reported bilateral hearing loss and stated that he was told at his exit examination that he had hearing loss. The Veteran also reported constant tinnitus, but he was unable to provide a date of onset as to tinnitus as he stated that he could not remember when he did not have it. He further reported a history of civilian occupational noise exposure to trucks while working as a semi-truck driver for 17 years after exiting the Navy.  He stated that he wore hearing protection outside the trucks, but not inside.  In addition, he reported a history          of civilian recreational noise exposure while hunting without the use of hearing protection.  The Veteran reported a history of ear infections as a child, but denied     a history of ear surgeries. Audiology examination revealed pure tone thresholds of 20, 20, 30, 30, and 60 decibels in the right ear and 25, 20, 25, 30, and 40 decibels in 
the left ear at the specified frequencies.  The examiner stated that pure tone results indicated hearing sensitivity within normal limits bilaterally sloping to a moderately severe sensorineural hearing loss in the right ear and a severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely than not related to his military service because service treatment records revealed hearing sensitivity thresholds within normal limits bilaterally at the    specified frequencies as shown on the April 1981, April 1984, and February           1986 service audiograms.  

With respect to tinnitus, the Board notes that the Veteran is competent to state whether he has, or has had, that condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition, the Veteran has not alleged, nor does the record show, that he was treated for or complained of tinnitus in service.  Moreover, the 2011 examiner opined that the Veteran's tinnitus was less likely than not related to his military service. In support, the examiner explained that the Veteran's service treatment records reveal that      the Veteran reported hearing loss on his April 1984 firefighting qualification examination and February 1986 separation examination, but denied ear, nose,       and throat trouble.
The examiner also noted that the Veteran reported other medical issues at the aforementioned in-service examinations and also during other medical visits as detailed in his service treatment records such that, it is reasonable to believe that if   the Veteran were experiencing tinnitus at any of those times, he likely would have reported this condition.  In this regard, with the number of times the Veteran reported suffering from hearing loss on his service medical history reports, it is unlikely the Veteran would not have mentioned complaints of tinnitus or ringing in his ears. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view    that the absence of an entry in a record may be considered evidence that the fact       did not occur if it appears that the fact would have been recorded if present).

The Board notes that on his application, the Veteran indicated tinnitus began in 1971, which is the same date he listed for every condition he claimed.  However, during his VA examination, he indicated he could not recall when the tinnitus began, and he has not otherwise argued that his tinnitus began in service.  In this regard, on his notice of disagreement, he disagreed with the denial of service connection for tinnitus because the ringing in his ears "has grown louder and impedes on all of my hearing actiites to include simple conversations."  On his substantive appeal, he argued that he believed his hearing loss and tinnitus were worse than claimed by VA and that he knows these conditions were caused by his service due to the positions he had in the Navy. While during service, he reported having hearing loss, the Board finds the audiometric testing conducted at that time to be more probative as to the presence of a hearing   loss disability than that Veteran's lay assertions. Moreover, the Board finds the lack of complaints of ringing in the ears or other ear problems during service, and the Veteran's candid response to the examiner of an inability to recall when tinnitus started to be more probative and persuasive than the reported onset date of 1971            as listed for every condition on his original application for benefits. 

While the Veteran believes that his current bilateral hearing loss and tinnitus are related to service, as a lay person he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the presence of a hearing loss disability, and the etiology of hearing loss and tinnitus are matters not capable of   lay observation, and require medical testing and/or expertise to determine.  Thus,  the Veteran's lay assertions as to the cause of his hearing loss and tinnitus are not competent medical evidence.  The Board finds the opinion of the May 2011 VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, the preponderance of the competent and probative evidence indicates that neither tinnitus nor a hearing loss disability consistent with 38 C.F.R. § 3.385 were shown in service or for many years thereafter, and the only medical opinion of record indicates that these disabilities are not related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and service connection must be denied.  





In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


